THE THIRTEENTH COURT OF APPEALS

                                   13-22-00434-CV


              STEPHEN S. L. EARLEY AND DOROTHY ANN EARLEY
                                    v.
              NATIONSTAR MORTGAGE L.L.C. A/K/A MR. COOPER


                                   On Appeal from the
                    444th District Court of Cameron County, Texas
                       Trial Court Cause No. 2016-DCL-03839


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

October 20, 2022